DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 19, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al. (US 2014/0187666) in view of Odermatt et al. (US 2014/0148827), Harris et al. (WO 2013/188819) and Vesto (US 2015/0032464).
Regarding claim 1, Aizenberg discloses a self-healing, scratch resistant slippery surface that shows anti-wetting properties as well as exhibits significant reduction of adhesion of a broad range of biological materials, including particles in a suspension or solution, see abstract.  Additionally, the reference discloses the slippery surface as a slippery liquid-infused porous surface (SLIPS) with an omniphobic nature [0013 and 0231].  The reference further discloses that SLIPS is incorporated into medical devices to prevent or reduce adhesion of proteins, microbes, blood, tissue and the like [0246].  Examples of surfaces to which SLIPS is applied include catheter, ventilator, organ, organ implant, artificial organ, dental implant, biosensor, bioMEMS, bioelectrode, endoscope, wound dressing and combinations thereof [0147].  
While the reference does not specifically disclose the surface as oleophobic, given the references discloses the surface as omniphobic and given the surface uses the same material as Applicant, heptadecafluoro-1,1,2,2-tetrahydrodecyltrichlorosilane, the disclosed surface is expected to be oleophobic; see Aizenberg [0139] and Applicant’s specification page 11 lines 1-5.
The reference, however, fails to disclose a second portion of the article opposite and adjacent the omniphobic portion wherein the second portion maintains adhesion to the location internal of the subject and wherein the omniphobic portion (SLIPS) has less retention time than the second portion.
Odermatt discloses a surgical implant comprising a base component that may have an anti-adhesive coating and an adhesive coating, which are preferably on opposite sides of the base component, see abstract and [0098].  The reference further discloses that the location of the base component may be supported by suitable fixating techniques such as tissue adhesives [0046].  Additionally, the reference discloses the base component may exhibit adhesive or anti-adhesive properties [0084].  An anti-adhesive coating is useful for preventing post-surgical adhesions and is present on the side of the base component that is adapted to be located towards the interior of a cavity [0086].  An adhesive coating may be advantageous to equip the base component with fixating, in particular self-fixating, properties [0094].  The base component may have an anti-adhesive coating and an adhesive coating, which are preferably present on opposite sides of the base component [0098].  Further, the base component may have retaining elements to improve fixation to an inner surface of a cavity wall, and the opposing side (opposite and adjacent) of the base component may be coated with an anti-adhesive material, see Fig. 13c and [0228].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an adhesive coating on the opposite side of the slippery surface of Aizenberg in order to ensure that the location of the implant remains fixated in the desired location.  Further, given the references disclose a slippery (or anti-adhesive surface) as preventing adhesion as well as an adhesive surface for fixating, the slippery surface is considered to have less retention time than the adhesive surface.
The references fail to disclose that the adhesive portion maintains for at least 10 minutes in the gastrointestinal tract.  Additionally, the references fail to disclose the article constructed an arranged for oral administration into and residence internally of the subject.
Harris discloses a device that adheres to the mucosa of the small and/or large intestines and may remain adhered for a period of time between about 30 minutes and 7 days [0083 & 0084].
Vesto discloses biosensors may be wearable sensors, intelligent garments, biostamps, ingestible sensors, smart dust sensors, and/or any other type of sensor [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the implant of Aizenberg to remain adhered to the small or large intestines for a period of time in order to provide a method of transmucosal delivery of active agents, see Harris abstract.  Additionally, given Aizenberg discloses that SLIPS can be applied to biosensors, it would have been obvious to one of ordinary skill in the art at the time of invention that the biosensor could be ingestible as a known method for administering biosensors.
Regarding claim 5, Aizenberg discloses the article comprises a polymer with a micro- or nanoscale topography, see abstract, Fig. 1 and [0127-0128].
	Regarding claim 6, the reference discloses a lubricant disposed on the surface topography, see abstract, Fig. 1 and [0148-0152].
	Regarding claim 7, the lubricant coating on the surface is considered to disclose a coating comprising an omniphobic portion, see abstract, Fig. 1 and [0110].
	Regarding claim 10, the reference discloses the polymer as polycarbonate and polyester [0127].
Regarding claims 19 and 22, the references disclose the tissue as in the gastrointestinal tract, the esophagus, and the stomach; see Aizenberg [0147] and Odermatt abstract and [0040]. 
Regarding claim 20, while the references do not specifically disclose the claimed retention time ratio, given Aizenberg discloses SLIPS as retaining its slippery property [0203] and Odermatt discloses the adhesive surface as fixating [0094], the references are considered to render obvious the claimed ratio.  Further, given the references disclose surfaces with different adhesive properties (i.e. one omniphobic and the other adhesive), there are considered to exist application and measurement conditions where the retention time ratio is less than or equal to 1:120.  
Regarding claim 24, Aizenberg discloses a self-healing, scratch resistant slippery surface that shows anti-wetting properties as well as exhibits significant reduction of adhesion of a broad range of biological materials, including particles in a suspension or solution, see abstract.  Additionally, the reference discloses the slippery surface as a slippery liquid-infused porous surface (SLIPS) with an omniphobic nature [0013 and 0231].  The reference further discloses that SLIPS is incorporated into medical devices to prevent or reduce adhesion of proteins, microbes, blood, tissue and the like [0246].  Examples of surfaces to which SLIPS is applied include catheter, ventilator, organ, organ implant, artificial organ, dental implant, biosensor, bioMEMS, bioelectrode, endoscope, wound dressing and combinations thereof [0147].
While the reference does not specifically disclose the that the omniphobic surface has a retention time of less than 5 seconds, given the disclosed surface uses the same material as Applicant, heptadecafluoro-1,1,2,2-tetrahydrodecyltrichlorosilane, the disclosed surface is expected to have the same properties as claimed regarding surface retention time; see Aizenberg [0139] and Applicant’s specification page 11 lines 1-5.
The reference, however, fails to disclose a second portion of the article opposite and adjacent the omniphobic portion wherein the second portion maintains adhesion to the location internal of the subject and wherein the omniphobic portion (SLIPS) has less retention time than the second portion.
Odermatt discloses a surgical implant comprising a base component that may have an anti-adhesive coating and an adhesive coating, which are preferably on opposite sides of the base component, see abstract and [0098].  The reference further discloses that the location of the base component may be supported by suitable fixating techniques such as tissue adhesives [0046].  Additionally, the reference discloses the base component may exhibit adhesive or anti-adhesive properties [0084].  An anti-adhesive coating is useful for preventing post-surgical adhesions and is present on the side of the base component that is adapted to be located towards the interior of a cavity [0086].  An adhesive coating may be advantageous to equip the base component with fixating, in particular self-fixating, properties [0094].  The base component may have an anti-adhesive coating and an adhesive coating, which are preferably present on opposite sides of the base component [0098].  Further, the base component may have retaining elements to improve fixation to an inner surface of a cavity wall, and the opposing side (opposite and adjacent) of the base component may be coated with an anti-adhesive material, see Fig. 13c and [0228].  Note that the side coated with anti-adhesive material corresponds to a luminal facing second surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an adhesive coating on the opposite side of the slippery surface of Aizenberg in order to ensure that the location of the implant remains fixated in the desired location.  
The references fail to disclose that the adhesive portion maintains for at least 10 minutes in the gastrointestinal tract wherein the article is arranged and constructed for ingestion by a subject.  Additionally, the references fail to disclose the article constructed an arranged for oral administration into and residence internally of the subject.
Harris discloses a device that adheres to the mucosa of the small and/or large intestines and may remain adhered for a period of time between about 30 minutes and 7 days [0083 & 0084].  Additionally, the reference discloses the delivery methods for transmucosal delivery include oral transmucosal or intestinal transmucosal delivery.
Vesto discloses biosensors may be wearable sensors, intelligent garments, biostamps, ingestible sensors, smart dust sensors, and/or any other type of sensor [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the implant of Aizenberg to remain adhered to the small or large intestines for a period of time in order to provide a method of oral or transmucosal delivery of active agents, see Harris abstract and [0005].  Additionally, given Aizenberg discloses that SLIPS can be applied to biosensors, it would have been obvious to one of ordinary skill in the art at the time of invention that the biosensor could be ingestible as a known method for administering biosensors.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 2014/0187666) in view of Odermatt et al. (US 2014/0148827), Harris et al. (WO 2013/188819) and Vesto (US 2015/0032464) as applied to claim 1 above, and further in view of Morcol et al. (US 2002/0054914).
	Aizenberg in view of Odermatt, Harris and Vesto discloses a slippery surface that exhibits a significant reduction in adhesion of a board range of biological materials, see above discussion and Aizenberg abstract.  Aizenberg further discloses the surface as useful on drug delivery vehicles [0032 and 0116].  In vivo drug delivery devices are often limited by biofouling process within the body, which reduces effectiveness of the drug delivery [0257].  SLIPS can prevent, reduce or delay various fluids and other biological materials from wetting surface and particles from adhering to surfaces [0258].
	While Aizenberg does disclose the surface with reduced biological surface adhesion as useful on drug delivery vehicles, the reference fails to disclose the drug delivery vehicle as comprising a cavity wherein the cavity comprises at least one therapeutic agent.
	Morcol discloses an oral drug delivery system that incorporates a therapeutic bioactive agent with biodegradable calcium phosphate particles, the particles then encapsulated by casein, which corresponds to a cavity filled with a therapeutic agent, see abstract.
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the slippery surface of Aizenberg to be on a drug delivery vehicle such as an encapsulated therapeutic particle given Aizenberg discloses the surface prevents, reduces or delay biological materials from adhering to surfaces such as drug delivery vehicles and given an encapsulated therapeutic agent is a known drug delivery system, see Morcol abstract.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 2014/0187666) in view of Odermatt et al. (US 2014/0148827), Harris et al. (WO 2013/188819) and Vesto (US 2015/0032464) as applied to claim 1 above, and as evidenced by Mathias et al. (US 2005/0244502).  
Aizenberg in view of Odermatt, Harris and Vesto discloses a slippery surface that exhibits a significant reduction in adhesion of a board range of biological materials, see above discussion and Aizenberg abstract.  Odermatt further discloses the adhesive material as polyvinyl alcohol [0097], which is a mucoadhesive material; see Mathias [0005]. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-10, 19, 20 and 22-24 have been considered but are moot in view of a new combination of prior art.  To the extent Applicant’s arguments are relevant to the current rejection, those arguments are addressed.
Applicant maintains the position that one of ordinary skill in the art would have no reason to modify the SLIPS devices of Aizenberg to include an adhesive portion.  According to Applicant, at best, one of ordinary skill in the art would assume from the teachings of Aizenberg that implants with foreign surfaces such as adhesive coatings would result in contamination.  As such, Applicant concludes that Aizenberg teaches away from the combination of Aizenberg and Odermatt.  Examiner respectfully disagrees.
As discussed previously, while Applicant is correct that Aizenberg discloses a slippery surface in order to prevent fouling by microorganisms such as bacteria, there is nothing in the reference that prevents or teaches away from an adhesive surface in order to hold a medical device in place, see Aizenberg abstract.  The reference is directed towards preventing or reducing biofilm attachment, which prevents contamination of the surfaces by biological origin [0020 and 0112].  Preventing biofilm adhesion is not the same as providing an adhesive surface in order to ensure that the location of the implant remains fixated in the desired location.  As such, Aizenberg is not considered to teach away from the proposed modification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783